GS Financial Corp. 2010 Annual Report To our Shareholders:A Message from the President and CEO To Our Shareholders The last few years have been some of the most challenging ever experienced by the financial industry.In 2010, we focused our efforts on serving our existing customer base, building new relationships, maintaining our capital, and managing the increase in our nonperforming assets.Our company faced a difficult operating environment in 2010, but we stayed true to our business model of building a strong community oriented banking franchise. We actively managed the improvements in our core banking profitability so that we could effectively deal with the increase in nonperforming loans while maintaining both profitability and strong capital ratios. The increase in nonperforming loans during 2010 resulted in additional loan loss provisioning, increased credit related expenses, and legal fees as we intensified our efforts to manage our nonperforming loans and market our repossessed real estate.We developed and implemented a detailed plan in 2010 to reduce the level of nonperforming assets and have identified the problem credits which are being managed as judiciously as possible. We remain cautiously optimistic that these nonperformers have peaked and expect to see improvements during 2011.We have proactively tightened our credit criteria, and we are maintaining loan loss reserves at appropriate levels. 2010 Economic conditions remained soft, but core banking results improved In spite of the significant headwind caused by the recession and increased nonperforming assets, we have maintained profitability during the past couple of years due in large part to a substantial improvement in core bank earnings. In 2010, we reported net income of $407,000 which is attributable primarily to increases in our net interest margin and net interest income as well as the recognition of gains on the sales of investments and mortgage loans in the secondary mortgage market.In addition, improvements to noninterest income helped us offset the additional loan loss provisions made in 2010.Important financial data from 2010 includes the following: · Net interest income increased to $9.3 million in 2010 compared to $8.1 million in 2009 and the net interest margin improved 36 basis points to 3.62% in 2010 from 3.26% in the prior year. · Noninterest income increased to $2.0 million in 2010 from $1.3 million in 2009. · The ratio of the allowance for loan losses to total loans improved to 1.91% in 2010 from 1.27% at the end of 2009. Consumers remained cautious in 2010 as the country continued to experience very high unemployment levels which negatively impacted spending and economic growth. The complexity of the current economic and regulatory environment has had a paralyzing impact on many of our clients and our competitors.Business owners, due to continuing concerns about the economy, remained on the sidelines during 2010 and were unwilling to commit to expansion or new projects.Even though reduced demand and tightened credit criteria resulted in lower commercial loan production levels, our business loan officers were able to expand the Company’s business relationships helping to build a solid foundation for our future.In 2010, consumers were also hesitant about incurring new debt while preferring to refinance existing debt at historically low mortgage interest rates.The refinancing of consumer mortgage debt positively impacted our production levels and resulted in the sale of $29.7 million of mortgage loans in the secondary mortgage market at gains which aggregated $804,000. Even though Louisiana fared better than most states, the recession and the historic, offshore, oil drilling disaster in the Gulf of Mexico resulted in environmental and economic hardships for many Louisiana residents and corporations. For the third year in a row, the national GDP remained sluggish, unemployment rates improved only slightly, and home prices remain depressed. The Federal Reserve continued its policy of keeping interest rates at historically low levels during 2010 which reflected the depth of the Central Bank’s concern about fragile economic conditions. In 2011, we expect more of the same with only a gradual and determined recovery in our local economy. While Louisiana’s home values have declined, especially in parts of Orleans, Jefferson and St. Tammany Parishes, the local real estate market never experienced a period of accelerated appreciation and, therefore, has not experienced as big of a decline in values as many other parts of the country.Because of our historical focus on residential lending, we have developed a concentration in our loan portfolio of single family owner-occupied and non-owner-occupied investment property loans.This concentration in residential real estate coupled with declining real estate values and higher unemployment rates made it difficult for the Company to avoid losses in this segment of the loan portfolio. In spite of these challenges, the Company did have a profitable year and maintained strong capital and liquidity positions while improving core bank revenue.We successfully opened our new branch in Elmwood during November 2009 and closed an underperforming branch in Ponchatoula in September of 2010.Furthermore, we experienced a slight increase in our total loan portfolio even though loan demand decreased during the year, our credit policies remained tight, and our underwriting techniques were strengthened. 2010 Annual Report Page 1 The Year Ahead We find ourselves in a unique and enviable position within our local market.Our capital levels are strong, core earnings are solid, and we believe our problem loans peaked last year. We understand that our solid financial footing is a tremendous asset in these challenging times,but human capital is equally important to our continued success. It is our outstanding people that have made and will make the difference for us in 2011.Almost any bank can thrive in booming economic times, but it takes extraordinary people to take on the challenge and succeed in a difficult economy.Our employees have worked harder than ever to achieve the results reported in 2010 and I especially appreciate their dedication and loyalty to our bank and its customers.That hard work has laid the foundation for a more profitable bank in the coming years.I would also like to thank our Board of Directors for their valued perspective, sound advice and guidance throughout the year and commitment to our Company’s success. Thanks also to you, our shareholders, for your support, loyalty, and confidence in our Company.We will continue to work hard to earn your trust and to deliver solid financial results. Stephen Wessel President and Chief Executive Officer 2010 Annual Report Page 2 Index to Annual Report Business Description 4 Shareholder Information 4 Selected Consolidated Financial Data 5 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Management’s Report on Internal Control Over Financial Reporting 27 Report of Independent Registered Public Accounting Firm 28 Consolidated Balance Sheets 29 Consolidated Statements of Income 30 Consolidated Statements of Comprehensive Income 31 Consolidated Statements of Changes in Stockholders’ Equity 32 Consolidated Statements of Cash Flows 33 Notes to Consolidated Financial Statements 35 Board of Directors 70 Executive Officers Who Are Not Directors 70 Banking Locations 71 2010 Annual Report Page 3 Business Description GS Financial Corp. (“GS Financial” or the “Company”) provides community banking services through its wholly-owned subsidiary, Guaranty Savings Bank, a Federally chartered savings bank, at its five banking locations and a loan production office in the metropolitan New Orleans area. The Company, a thrift holding company organizedand incorporated under the laws of the State of Louisiana, is subject to the supervision and regulation of the Office of Thrift Supervision as well as other federal agencies governing the banking industry and public reporting companies. Shareholder Information TRANSFER AGENT, REGISTRAR, AND COMMON STOCK DIVIDEND PAYING AGENT FOR COMMON GS Financial’s common stock is traded on The NASDAQ Global Market STOCK under the ticker symbol GSLA.As of March 30, 2011, there were Registered shareholder inquiries related to stock transfers, address approximately 84 shareholders of record. changes, lost stock certificates, dividend payments or account consolidations should be directed to: MARKET PRICES AND DIVIDENDS Set forth below are the high and low sales prices for GS Financial’s common Registrar and Transfer Company stock on the NASDAQ Global Market and dividends paid for the periods 10 Commerce Drive presented. Cranford, New Jersey 07016 (800) 368-5948 www.rtco.com Year 2010 Stock Price Dividends Quarter Ended High Low FORM 10-K AND OTHER FINANCIAL March 31 $ 14.99 $ 13.00 $ 0.10 INFORMATION June 30 14.18 10.59 0.10 Shareholders are advised to review financial information and other September 3012.25 9.360.10 disclosures about GS Financial contained in its Annual Report on December 31 11.98 8.50 0.10 Form 10-K.The Form 10-K for the year ended December 31, 2010 Year 2009 Stock Price Dividends and other financial reports filed by GS Financial with the SEC are Quarter Ended High Low available on the Company’s web site at www.gsfinancialcorp.com March 31 $ 14.00$ 10.51 $ 0.10 or may be obtained without charge by calling Lettie Moll, June 3017.44 12.50 0.10 Corporate Secretary, or Stephen Theriot, Chief Financial Officer, at September 3017.10 13.80 0.10 (504) 457-6220 or by writing to: December 31 16.20 12.90 0.10 GS Financial Corp. INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Investor Relations LaPorte, Sehrt, Romig and Hand 3798 Veterans Boulevard A Professional Accounting Corporation Metairie, Louisiana 70002 111 Veterans Boulevard, Suite 600 Metairie, Louisiana 70005 2010 Annual Report Page 4 GS Financial Corp. and Subsidiary Selected Consolidated Financial Data At or For Years Ended December 31, ($ in thousands, except per share data) BALANCE SHEET DATA Total assets Cash and cash equivalents Loans receivable, net Investment securities Deposit accounts Borrowings Stockholders' equity INCOME STATEMENT DATA Interest income $ 13,720 Interest expense Net interest income Provision (reversal) for loan losses - Noninterest income 51 Noninterest expense Net income before taxes 8 Net income (loss) KEY RATIOS Return on average assets 0.15% 0.34% n/m 0.38% 1.21% Return on average stockholders' equity 1.43% 3.13% (0.02)% 2.40% 8.15% Net interest margin 3.62% 3.26% 3.43% 3.44% 3.58% Average loans to average deposits 94.28% 97.37% 104.88% 88.35% 70.74% Interest-earning assets to Interest-bearing liabilities 113.51% 113.13% 117.05% 118.86% 117.88% Efficiency ratio 71.48% 80.06% 99.86% 88.27% 80.14% Noninterest expense to average assets 2.97% 2.89% 2.73% 3.12% 2.82% Allowance for loan losses to loans 1.90% 1.27% 1.69% 2.82% 3.82% Stockholders' equity to total assets 10.50% 10.32% 12.42% 15.10% 16.16% COMMON SHARE DATA Earnings per share: Basic n/m Diluted n/m Dividends paid per share Dividend payout ratio 123.34% 57.56% n/m 76.44% 22.99% Book value per share Trading data: High closing price Low closing price End of period closing price Average shares outstanding: Basic Diluted 2010 Annual Report Page 5 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations Presented below is a discussion of the financial condition of GS Financial Corp. (“GS Financial” or the “Company”) at December 31, 2010 and 2009 and of the Company’s results of operations during the years ended December 31, 2010 and 2009.Substantially all of the Company’s operations are dependent on the operations of its subsidiary, Guaranty Savings Bank (“Guaranty” or the “Bank”). This discussion is presented to highlight and supplement information presented elsewhere in this Annual Report, particularly the consolidated audited financial statements and related notes.This discussion should be read in conjunction with the accompanying tables and our consolidated audited financial statements. Certain financial information in prior years has been reclassified to conform to the current year’s presentation. FORWARD-LOOKING STATEMENTS In addition to the historical information, this Annual Report includes certain forward-looking statements as that term is defined by the Private Securities Litigation Reform Act of 1995.Such statements include, but may not be limited to comments regarding (a) the potential for earnings volatility from, among other factors, changes in the estimated allowance for loan losses over time, (b) the expected growth rate of the loan portfolio, (c) future changes in the mix of deposits, (d) the results of net interest income simulations run by the Company to measure interest rate sensitivity, (e) the performance of Guaranty’s net interest income and net interest margin assuming certain future conditions, (f) the future prospects of metropolitan New Orleans, and (g) changes or trends in certain expense levels. Forward-looking statements are based on numerous assumptions, which may be referred to specifically in connection with a particular statement. Some of the more important assumptions include: · expectations about the overall economy in the Company’s market area, · expectations about the ability of the Company’s borrowers to make payments on outstanding loans and the sufficiency of the allowance for loan losses, · expectations about the current values of collateral securing the Company’s outstanding loans, · expectations about the movement of interest rates, including actions that may be taken by the Federal Reserve Board in response to changing economic conditions, · reliance on existing or anticipated changes in laws or regulations affecting the activities of the banking industry and other financial service providers, and · expectations regarding the nature and level of competition, changes in customer behavior and preferences, and the Company’s ability to execute its plans to respond effectively. Because it is uncertain whether future conditions and events will confirm these assumptions, there is a risk that the Company’s future results will differ materially from what is stated or implied by such forward-looking statements.The Company cautions the reader to consider this risk. The Company undertakes no obligation to update any forward-looking statement included in this Annual Report, whether as a result of new information, future events or developments, or for any other reason. OVERVIEW The Company reported net income of $407,000 for the year ended December 31, 2010, compared with net income of $886,000 for the year ended December 31, 2009. Diluted earnings per share for the year ended December 31, 2010 was $0.33 compared to diluted earnings per share of $0.70 for 2009. An improvement in net interest income of $1.2 million and the recognition of $1.0 million in gains on securities transactions bolstered earnings for 2010 which were partially offset by the recordation of $2.8 million in provisions for loan losses and write-downs aggregating $425,000 on other real estate owned. The increase in net interest income was largely due to interest expense reductions of $1.2 million and $405,000 on deposits and Federal Home Loan Bank advances, respectively. In addition, the $528,000 increase in noninterest expenses from 2009 to 2010 is reflective of the Company’s additional personnel, occupancy and data processing expenses associated with the opening of a new branch location in the fourth quarter of 2009 as well as the completion of construction on our permanent branch office in Harvey, Louisiana, during 2010, which was previously located in a temporary facility. 2010 Annual Report Page 6 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations The Company’s net loan portfolio totaled $189.2 million at December 31, 2010, compared with $185.5 million at December 31, 2009. The increase in net loans receivable was primarily due to the origination of both residential and commercial real estate secured loans as well as secured commercial loans. Although total loan originations in 2010 were $80.9 million, this was a significant decrease in production from the prior year, which is attributable to tightened underwriting criteria, a decline in the local real estate market, and the nationwide recession. In addition, gains recognized on the sales of loans in the secondary mortgage market decreased by $230,000 in 2010 from the prior year. During 2010 and 2009, the Company sold an aggregate of $29.7 million and $56.6 million, respectively, of residential mortgage loans into the secondary market recording gains of $804,000 and $1.0 million, respectively. The Company’s deposits totaled $198.8 million at December 31, 2010, a decrease of $2.7 million from $201.5 million at December 31, 2009. Average interest-bearing deposits increased by $18.5 million, or 10.1%, from $183.6 million at December 31, 2009 to $202.1 million at December 31, 2010. The increase in the average balance of deposits from 2009 to 2010 was largely due to the offering of competitive market rates of interest, particularly on certificates of deposit, the expansion of the Company’s branch locations, and the efforts of the commercial bankers to increase noninterest-bearing demand deposits. However, the Company’s measures to significantly reduce interest expense in 2010, to a greater extent, reflect an increase in noninterest-bearing deposits as well as lower average rates paid on interest-bearing deposits in 2010 compared to 2009. CRITICAL ACCOUNTING POLICIES The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America.Note A to the consolidated financial statements included elsewhere herein discusses certain accounting principles and methods of applying those principles that are particularly important to the Company.In applying these principles to determine the amounts and other disclosures that are presented in the financial statements and discussed in this section, the Company is required to make certain estimates and assumptions. The Company believes that the determination of its estimate of the allowance for loan losses involves a higher degree of judgment and complexity than its application of other significant accounting policies. Factors considered in this determination and the processes used by management are discussed in Note A to the consolidated financial statements included elsewhere herein and in the discussion below under the heading “Loans and Allowance for Loan Losses.” Although management believes it has identified appropriate factors for review and designed and implemented adequate procedures to support the estimation processes that are consistently followed, the allowance remains an estimate about the effect of matters that are inherently uncertain. Over time, changes in economic conditions or the actual or perceived financial condition of Guaranty’s credit customers or other factors can materially impact the allowance estimate, potentially subjecting the Company to significant earnings volatility. Another estimate requiring a high degree of judgment is the valuation allowance on the deferred tax asset. As operating losses can be carried forward 15 years and the Company expects positive taxable income for each year going forward, no valuation allowance is deemed necessary on the portion of the deferred tax asset created by net operating losses. However, a portion of the deferred tax asset relates to capital losses. Tax rules only allow these losses to be offset against future capital gains for five years. As it is uncertain whether the Company will be able to realize capital gains sufficient to fully offset these losses in the applicable five year period, management has elected to establish an appropriate valuation allowance for the portion of the capital loss carry-forward which is estimated may not be utilized. See Note I of the Consolidated Financial Statements included elsewhere herein for further discussion of the Company’s income tax accounting. COMPARISON OF FINANCIAL CONDITION AT DECEMBER 31, 2, 2009 At December 31, 2010, GS Financial Corp. reported total assets of $263.8 million compared to $271.6 million at the end of 2009. Average total assets were $271.4 million for the year ended December 31, 2010 which represents an increase of $11.3 million, or 4.4%, compared to $260.1 million for the year ended December 31, 2009. LOANS AND ALLOWANCE FOR LOAN LOSSES As with most savings institutions, a significant portion of the Company’s assets are comprised of loans made to its customers. The Company engages primarily in real estate lending, both residential and commercial. In general, the Company extends credit based on the current market conditions, prevailing economic trends, the value of the underlying collateral, and the borrower’s credit history. The lending activities of the Company are subject to written underwriting standards and loan origination procedures established by the Company's Board of Directors (the “Board”) and senior officers and are incorporated into the Company's lending policy which is reviewed and updated as necessary by the Board and senior officers. These underwriting standards establish the manner in which loan applications are accepted and processed. Such standards are written to comply with all applicable laws and regulations including but not limited to Truth-In-Lending (“Regulation Z”) and the Real Estate Settlement Procedures Act (“RESPA”). These standards provide guidance regarding maximum loan amounts, acceptable rates and terms, appraisal guidelines, disclosure requirements, credit criteria, debt-to-income ratios, complete applications, and title requirements. The lending policy also establishes the overall direction of the Company's lending activities within the community and forms the basis for setting underwriting standards which limit the Company's exposure to credit risk. 2010 Annual Report Page 7 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations The outstanding balance of total loans at December 31, 2010 and 2009 was $192.4 million and $187.5 million, respectively, which represents an increase of $5.0 million, or 2.7%, during 2010. Total loans at December 31, 2010 increased by $94.7 million, or 96.9%, compared to total loans at December 31, 2006. Average loans for 2010 were $190.5 million, an increase of $11.8 million, or 6.6%, from the prior year’s average level of $178.8 million.Table 1, which is based on regulatory reporting codes, shows loan balances at year-end for the most recent five years. TABLE 1. COMPOSITION OF LOAN PORTFOLIO At December 31, ($ in thousands) Real estate loans - residential Real estate loans - commercial and other Real estate loans - construction Home equity line of credit Commercial loans Consumer loans Total loans at year-end Allowance for loan losses Deferred loan origination costs 59 2 Net loans at year end Average total loans during year The Company’s investment in residential real estate loans, which includes those loans secured by one-to four-family dwellings (also referred to as “single-family”), increased $2.2 million, or 2.8%, from December 31, 2009 to December 31, 2010. Home equity lines of credit (“HELOCs”), which constituted $13.9 million, or 7.2%, of the Company’s loan portfolio as of December 31, 2010, increased by $1.2 million, or 9.3%, from $12.8 million at December 31, 2009. In 2010, residential real estate loans increased primarily due to the efforts of the Company’s residential loan originators; however, the Company’s focus on selling single-family loans in the secondary mortgage market limited the growth in this segment of the portfolio. The Commercial Loan Committee, which consists of board members and senior management, evaluates all commercial loan applications of significant size and complexity. For the last several years, the Company focused its lending efforts toward the commercial real estate market to diversify and enhance the products and services offered to its customers while adding higher yielding loans to its overall portfolio. Commercial real estate loans typically carry higher yields and risk when compared to loans secured by one-to four-family dwellings. The Company offers real estate loans on commercial real estate, multifamily residential dwellings, and vacant land. The Company also offers asset-based commercial business loans which are secured by collateral other than real estate, such as inventory and accounts receivable; however, the Company does not actively solicit loans that are not secured by real estate. Commercial and other real estate loans, consisting primarily of loans secured by either owner-occupied or non-owner-occupied commercial real estate, increased by $7.1 million, or 10.2%, from $69.7 million at December 31, 2009 to $76.8 million at December 31, 2010. 2010 Annual Report Page 8 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations Construction loans, which include those secured by one-to four-family, multifamily and commercial real estate, decreased by $7.6 million, or 38.5%, from $19.7 million at December 31, 2009 to $12.1 million at December 31, 2010. Construction loans secured by one-to four-family dwellings constitute the majority of this segment of the portfolio. The decrease in the balance of construction loans was due to the completion of a large number of construction projects during 2010 which, upon completion, were either replaced by long-term mortgage loans provided by the Company or were repaid from the proceeds of a third-party mortgage loan. Consumer loans at both December 31, 2010 and December 31, 2009 were $1.7 million, or 0.9% of total loans. The Company does not actively solicit consumer loans. These loans, which primarily include deposit-secured, personal lines of credit and credit cards, are offered as an accommodation to existing customers. For the year ended December 31, 2010, the Company’s total loan originations amounted to $80.9 million compared to $123.0 million for the year ended December 31, 2009, a decrease of $42.1 million, or 34.2%. The decrease in loan originations was due to a combination of factors, including: the tightening of underwriting criteria by Fannie Mae and Freddie Mac, which negatively impacted the Company’s ability to originate and sell loans to these investors; the tightening of portfolio underwriting criteria; a decline in the local real estate market; and the nationwide recession. Table 2 reflects the Company’s total loan origination, repayment, and sale experience during the periods indicated. TABLE 2. LOAN ORIGINATIONS BY TYPE Year Ended December 31, ($ in thousands) Real estate loans - residential Real estate loans - commercial and other Real estate loans - construction Home equity lines of credit Commercial loans Consumer loans Total originations Loan principal repayments Loans sold Net portfolio activity Table 3 reflects contractual loan maturities which have not been adjusted for scheduled principal reductions or prepayment opportunities.Loans payable on demand and loans which have no stated maturity are reported as due in one year or less. 2010 Annual Report Page 9 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations TABLE 3. LOAN MATURITIES BY TYPE At December 31, 2010, Loans Maturing In ($ in thousands) One year or less One through five years More than five years Total Real estate loans – residential $ 2,794 $ 24,505 $ 53,054 $ 80,353 Real estate loans – commercial and other Real estate loans – construction - - Home equity line of credit Commercial loans Consumer loans Total $ 31,093 $ 71,917 $ 89,438 Percentage 16.2% 37.4% 46.4% 100.0% Most of the Company’s outstanding loans carry a fixed rate of interest. However, certain commercial loans are tied to the Guaranty Savings Bank Prime Rate. Construction loans and home equity lines of credit are indexed based on the New York Prime Rate and credit card loans have floating interest rates which are based on the Wall Street Prime Rate. Table 4 summarizes the Company’s loan balances by interest rates types, which are scheduled to mature or re-price after December 31, 2011. TABLE 4. LOAN INTEREST RATES BY TYPE At December 31, 2010, Loans Due After December 31, 2011 ($ in thousands) Variable rate Fixed rate Total Real estate loans – residential Real estate loans – commercial and other Home equity line of credit - Commercial loans Consumer loans Total Percentage 14.8% 85.2% 100.0% All loans carry a degree of credit risk. Management’s evaluation of this risk is ultimately reflected in the estimate of probable loan losses that is reported in the Company’s financial statements as the allowance for loan losses. As a result of this ongoing evaluation, any additions to the allowance for loan losses are reflected in the provision for loan losses and charged to operating expense. In an effort to maintain the quality of the Company’s investment in interest-earning assets, an asset classification policy was established in order to identify assets before collection becomes a problem. The policy also helps to ensure the accurate reporting of the Company’s assets from a valuation standpoint. As part of this policy, all of the Company’s loans are reviewed on a regular basis. Payment history as well as the value of the underlying collateral are reviewed and assessed in light of several risk factors. The evaluation process considers the state of the local economy as well as current and projected interest rates. Other risk factors considered include the credit concentration level of the customer with the Company, environmental factors which could impair the value of the underlying collateral, or other factors which may impair the ability of the Company to collect all of its investment. Federal regulations and our policies require that we utilize an internal asset classification system as a means of reporting problem and potential problem assets. We have incorporated an internal asset classification system, consistent with federal banking regulations, as a part of our credit monitoring system. We currently designate problem and potential problem assets as “special mention,” “substandard,” “doubtful”, or “loss” assets.An asset is considered “special mention” if it does not yet warrant adverse classification such as “substandard” or “doubtful”, but nonetheless possesses credit deficiencies or potential weaknesses deserving management’s close attention.An asset is classified as “substandard” if it is considered inadequately protected by the current net worth and paying capacity of the obligor or the value of the collateral pledged, if any. “Substandard” assets include those characterized by the “distinct possibility” that the insured institution will sustain “some loss” if the deficiencies are not corrected. Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the identified weaknesses make “collection or liquidation in full” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.”Assets classified as “loss” are those considered “uncollectible” and of such insignificant value that their continuance as assets without the establishment of a specific loss reserve is not warranted. 2010 Annual Report Page 10 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations When one or more assets, or portions thereof, are classified as “loss”, we are required to either establish a specific allowance for losses equal to 100% of the amount of the asset so classified or to charge-off such amount. When we designate one or more assets, or portions thereof, as “special mention,” “substandard” or “doubtful, we establish a specific valuation allowance, if necessary, for the loans in each classification. Although the classification of a loan assists us in our analysis of the risk of loss, the actual allowance assigned to each loan within a classification is adjusted for the specific circumstances of each classified loan and will often differ from the general allowance for the collateral category. General valuation allowances represent loan loss allowances which have been established to recognize the risk of loss inherent in the loans within each collateral category. We review and classify assets on a quarterly basis and the Board of Directors is provided with quarterly reports on classified assets. We classify assets in accordance with the Federal and internal management guidelines described above. As of December 31, 2010, the Company had $3.7 million of assets classified as doubtful, $9.2 million of assets classified as substandard, and $1.7 million of assets designated as special mention. We had no loans classified as loss at December 31, 2010. Of the $14.6 million of total classified and special mention loans at December 31, 2010, $10.8 million were also considered nonperforming loans. Loan collection efforts in the form of past due notices commence when loan payments are more than 15 days past due. When a loan becomes 16 days past due, the Company’s collection department initiates personal contact with the borrower. When a loan becomes 90 days past due, the Company initiates foreclosure proceedings. All loans that are greater than 90 days past due are placed in nonaccrual status. All interest and late charges due on these loans are reversed in the form of reserves for uncollectible interest and late charges. Management considers a variety of information sources in making its risk assessments and establishing an allowance for loan losses that it believes is adequate to absorb probable losses in the portfolio. Some of the more significant sources include analyses prepared on specific loans reviewed for impairment, statistics on balances of loans assigned to the internal risk rating categories described above, reports on the composition and repayment of loan portfolios not subject to individual risk ratings, and factors derived from historical loss experience. In making its assessment, management considers general economic conditions and how current conditions affect segments of borrowers.Management also makes certain judgments regarding the level of accuracy inherent in the estimation process of the allowance for loan losses. Management’s Asset Quality Committee, consisting of executive, lending, and collections personnel, meets on a frequent basis to discuss the status of all potentially impaired loans. Based on these evaluations, an allowance analysis is prepared at least quarterly that summarizes the results of this evaluation process and helps to ensure the consistency of the process. During the year ended December 31, 2010, loans totaling $1.6 million were charged-off against the allowance for loan losses which primarily consisted of the following items: $411,000 charged-off against two loans secured by multifamily collateral located in New Orleans, Louisiana; $397,000 charged-off against two loans secured by vacant land located in New Orleans, Louisiana and Covington, Louisiana; and $231,000 charged-off against two loans to the same commercial borrower secured by owner-occupied commercial real estate located in New Orleans, Louisiana. In 2009, there was a total of $854,000 in loans charged-off against the allowance for loan losses. Included in this amount was $620,000 in charge-offs for three residential properties located in New Orleans, Louisiana that were under various stages of renovation which secured loans aggregating $1.7 million to a commercial borrower. Table 5 presents an analysis of the activity in the allowance for loan losses for the past five years. 2010 Annual Report Page 11 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations TABLE 5. SUMMARY OF ACTIVITY IN THE ALLOWANCE FOR LOSSES Year Ended December 31, ($ in thousands) Balance at the beginning of year Provision (reversal) for loan losses charged to operations - Charge-offs: Real estate loans - residential - - Real estate loans - commercial and other - - Real estate loans - construction - Home equity lines of credit - Commerical loans - Consumer loans - - - Total charge-offs - - Recoveries of loans previously charged-off 15 - - - Balance at the end of year Ratios: Charge-offs to average total loans 0.85% 0.48% 0.50% n/a n/a Provision for loan losses to charge-offs 173.37% 58.55% n/a n/a n/a Allowance for loan losses to nonperforming loans 34.10% 57.16% 135.21% 238.66% 2084.92% Allowance for loan losses to loans at end of year 1.91% 1.27% 1.69% 2.82% 3.82% The allowance for loan losses is comprised of both a general component for groups of homogeneous loans and a specific component for loans that are reviewed individually for impairment or for which a probable loss has been identified. The specific component of the allowance for loan losses for impaired loans is based on discounted cash flows using the loan’s initial effective interest rate, the observable market value of the loan, or the fair value of the underlying collateral. The general component of the allowance for loan losses is established based on historical charge-off experience which is adjusted for factors including risk rating, industry concentration, and loan type. During 2010, the Company recorded a total of $2.8 million in provisions for loan losses. The provisions primarily reflected updated collateral values received on impaired loans. The Company recorded a total of $500,000 in loan loss provisions during 2009. As of December 31, 2010, the Company’s allowance for losses was $3.7 million, or 34.1% of nonperforming loans and 1.9% of total loans, compared to $2.4 million or 57.2% of nonperforming loans and 1.3% of total loans, at December 31, 2009. Table 6 presents the allocation of the allowance for loan losses for the past five years. TABLE 6. ALLOCATION OF THE ALLOWANCE FOR LOAN LOSSES At December 31, ($ in thousands) Allowance for Loan Losses % of Loans by Type to Total Loans Allowance for Loan Losses % of Loans by Type to Total Loans Allowance for Loan Losses % of Loans by Type to Total Loans Allowance for Loan Losses % of Loans by Type to Total Loans Allowance for Loan Losses % of Loans by Type to Total Loans Real estate loans - residential 41.8% 41.7% 43.1% 48.9% 48.8% Real estate loans - commercial and other 39.9% 37.2% 42.0% 37.6% 37.8% Real estate loans - construction 90 6.3% 10.5% 57 6.5% 7.4% 9.3% Home equity lines of credit 7.2% 6.8% 79 4.3% 54 2.4% 21 1.0% Commercial loans 3.9% 2.9% 3.0% 3.0% 2.5% Consumer loans 29 0.9% 36 0.9% 14 1.1% - 0.7% - 0.6% Total 100.0% 100.0% 100.0% 100.0% 100.0% 2010 Annual Report Page 12 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations Table 7 sets forth the Company's delinquent loans at the dates indicated. The balances presented in Table 7 represent the total principal balances outstanding on the loans rather than the amount of principal past due. There were no loans 90 days delinquent and still accruing interest at December 31, 2010 and 2009. TABLE 7. DELINQUENT LOANS At December 31, ($ in thousands) 30-89 Days $ 3,349 $ 3,401 $ 5,231 90+ Days Total $ 7,565 $ 7,242 Ratios Loans delinquent 90 days or more to total loans 3.95% 2.22% 1.25% Total delinquent loans to total loans 5.69% 4.04% 4.50% Allowance for loan losses to total delinquent loans 33.55% 31.46% 37.54% Nonperforming assets consists of loans on nonaccrual status and foreclosed assets. Table 8 summarizes the Company’s nonperforming assets, loans greater than 90 days delinquent and accruing interest, and troubled debt restructurings at the dates indicated. TABLE 8. NONPERFORMING ASSETS At December 31, ($ in thousands) Loans accounted for on a nonaccrual basis $ 10,765 $ 4,164 $ 2,011 $ 1,438 Foreclosed assets - - Total nonperforming assets $ 12,123 $ 6,653 $ 2,472 $ 1,438 $ 179 Loans greater than 90 days past due and accruing interest - Troubled debt restructures - Ratios Nonperforming assets to loans plus foreclosed assets 6.26% 3.50% 1.53% 1.18% 0.18% Nonperforming assets to total assets 4.60% 2.45% 1.11% 0.77% 0.11% Nonperforming assets increased $5.5 million, or 82.2%, from $6.7 million at December 31, 2009 to $12.1 million at December 31, 2010. A significant portion of the increase in nonperforming loans is attributable to delinquencies on smaller balance loans secured by one-to four-family, residential real estate located in New Orleans, Louisiana, and its neighboring parishes. However, the increase in nonperforming assets from December 31, 2009 to December 31, 2010 is also due to the following significant loan relationships which were placed on nonaccrual status in 2010: a $1.3 million loan secured by a non-owner-occupied, commercial warehouse located in New Orleans, Louisiana, with a loan-to-value ratio of 79% that was not past due at December 31, 2010 and had no associated charge-offs; two loans to the same commercial borrower aggregating $882,000, which were past due 110 days and 190 days, respectively, at December 31, 2010, secured by a non-owner-occupied, restaurant building located in New Orleans, Louisiana, with a loan-to-value ratio of 88% and no associated charge-offs; a $740,000 loan secured by non-owner-occupied, commercial real estate, located in New Orleans, Louisiana, which was not past due at December 31, 2010, with a loan-to-value ratio of 64% and no associated charge-offs; and two loans to the same commercial borrower aggregating $573,000, which were past due 215 days and 211 days, respectively, at December 31, 2010, secured by one parcel of vacant land located in Mandeville, Louisiana, and one parcel of vacant land located in Covington, Louisiana, with a combined loan-to-value ratio of 87% and $172,000 in associated charge-offs. Nonaccrual loans included troubled debt restructurings of $2.1 million which had not subsequently defaulted as of December 31, 2010. Performing troubled debt restructurings as of December 31, 2010, consisted of one $592,000 loan relationship to a commercial borrower secured by five properties located in New Orleans which was 43 days past due as of December 31, 2010. The Company did not have any commitments to lend additional funds in conjunction with the troubled debt restructuring as of December 31, 2010. There were no troubled debt restructurings as of December 31, 2009. 2010 Annual Report Page 13 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations Real estate owned decreased by $1.1 million from $2.5 million at December 31, 2009 to $1.4 million at December 31, 2010. This is primarily due to the sale of a multifamily dwelling located in a historic district of New Orleans, Louisiana, which had a cost basis of $756,000 and the sale of a one-to four-family dwelling located in New Orleans, Louisiana, which had a cost basis of $563,000. The Company realized losses on the sale of real estate owned aggregating $6,000 for the year ended December 31, 2010. For the year ended December 31, 2009, the Company realized a net gain of $35,000 on the sale of real estate owned. For the year ended December 31, 2010, the Company recorded aggregate impairment losses of $425,000 on real estate owned, which represents a decrease of $11,000 when compared to the prior year. As of December 31, 2010, real estate owned included seven single-family dwellings aggregating $1.1 million that are primarily located in New Orleans, Louisiana. Additional properties included in real estate owned as of December 31, 2010, included: two parcels of vacant land located in New Orleans, Louisiana, and a parcel of vacant land located in Abita Springs, Louisiana; one multifamily dwelling located in New Orleans, Louisiana; and a commercial property located in Chalmette, Louisiana. INVESTMENT IN SECURITIES Interest rates dictate many of the investment decisions and policies of the Company. It is the policy of the Company not to engage in speculative purchasing, selling, or trading of investments; however, certain profits may be taken from time to time on the sale of investment securities. When interest rate spreads reach acceptable levels, the Company may utilize leveraged purchasing of investment securities, as has been done in the past. Also, when anticipated earnings permit, certain portfolio adjustments may be made to enhance overall portfolio yield even though losses may be recognized in doing so. Management routinely places much of the Company’s liquid assets into its investment securities portfolio to balance its liquidity needs with the need to earn a competitive yield. All investment securities have been classified as available-for-sale during the past three years which allows them to provide liquidity when necessary. At December 31, 2010, total securities decreased by $2.1 million, or 4.3%, to $48.3 million from $50.5 million at December 31, 2009. Mortgage-backed securities, consisting of fixed-rate and hybrid ARM securities issued by Fannie Mae, Freddie Mac, and Ginnie Mae, decreased to $26.8 million at December 31, 2010 from $32.7 million at the end of the prior year. U.S. Treasury and Agency securities decreased by $4.0 million from $6.9 million at December 31, 2009 to $2.9 million at December 31, 2010. The total holdings in municipal securities at December 31, 2010 were $10.4 million which is an increase of $3.4 million from the prior year. The Company began investing in municipal securities in 2009 in order to benefit from their tax-preferred status. During 2008, the Company recognized a non-cash impairment charge of $1.3 million for other-than-temporary impairments of its investment in mutual funds, which included the AMF Ultra Short Mortgage (ticker: ASARX) and the AMF Intermediate Mortgage (ticker: ASCPX). There were no non-cash impairment charges recognized on these investments in 2009 or 2010. Prior to 2008, these investments were redeemable immediately at their current market value. In 2008, the fund managers, Shay Assets Management, Inc., imposed a restriction on these mutual funds which limited redemptions for cash to $250,000 per quarter based on the current market price at the time of redemption. The restriction on the redemption of these funds was subsequently removed by the fund managers in 2010. Approximately $1.0 million and $1.1 million of the holdings in these funds were redeemed for cash in 2009 and 2008, respectively. The remaining $2.4 million of the Company’s investment in mutual funds was redeemed for cash in 2010.Table 9 shows the book value of the Company’s investment portfolio at December 31, 2010, 2009, and 2008. 2010 Annual Report Page 14 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations TABLE 9. COMPOSITION OF INVESTMENT SECURITIES PORTFOLIO At December 31, ($ in thousands) Balance Percent Balance Percent Balance Percent Agency securities 6.0% 13.7% 21.1% Mortgage-backed securities 55.5% 64.8% 54.8% Collateralized mortgage obligations 17.0% 2.8% 16.9% Municipal securities 21.5% 13.9% - - Mutual funds - - 4.8% 7.2% Total investment securities at year end 100.0% 100.0% 100.0% Average investment securities during year Information about the contractual maturity and weighted-average yield of the Company’s investment securities at December 31, 2010 is shown in Table 10 below. The yields on tax exempt obligations shown in Table 10 have not been computed on a tax equivalent basis. Debt securities with scheduled repayments, such as mortgage-backed securities and collateralized mortgage obligations, which in aggregate represent 72.5% of the investment portfolio at December 31, 2010, are not presented in Table 10. TABLE 10. DISTRIBUTION OF INVESTMENT SECURITY MATURITIES At December 31, 2010 ($ in thousands) One year or less Over one through five years Over five through ten years Over ten years Total Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield U.S. Treasuy and agency securities $- - $- - $ 1,913 2.38% $ 1,001 5.55% 3.45% Municipal securities - - 4.24% 3.88% 4.15% 4.04% Total $- - $ 1,129 4.24% $ 6,783 3.46% $ 5,369 4.41% 3.91% Percentage of total - 8.5% 51.1% 40.4% 100.0% All of the Company’s investments in marketable securities were classified as available-for–sale at December 31, 2010 and 2009. The net unrealized loss on these investments totaled $28,000, or 0.1%, of amortized cost at December 31, 2010.At year-end 2009, there was a net unrealized gain of $360,000, or 0.7% of amortized cost.The reported amount of net unrealized gain or loss varies based on the overall changes in market rates, shifts in the slope of the yield curve, and movement in spreads to the yield curve for different types of securities. 2010 Annual Report Page 15 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations At December 31, 2010, the Company had certain investment concentrations exceeding 10% of stockholders’ equity.Investments of the Company that exceed 10% of stockholders’ equity at December 31, 2010 are shown in Table 11 below. TABLE 11. INVESTMENT SECURITIES GREATER THAN 10% OF STOCKHOLDERS' EQUITY At December 31, 2010 ($ in thousands) Type Total Investment % of Total Assets % of Stockholders' Equity Government National Mortgage Association Mortgage-Backed Securities 6.1% 58.3% Federal National Mortgage Association Agency Bonds and 3.4% 32.1% Mortgage-Backed Securities Federal Home Loan Mortgage Corporation Mortgage-Backed Securities and 3.8% 36.1% Collateralized Mortgage Obligations Total 13.3% 126.5% At December 31, 2010 and December 31, 2009, the Company did not have any investments in derivative securities. DEPOSITS Deposits are the Company’s primary source of funding for earning assets. The Company offers a variety of deposit products designed to attract and retain customers. The principal methods used by the Company to attract deposit include: emphasis on personal service, offering competitive interest rates, and providing convenient office locations.The Company does not actively solicit or pay higher rates for “jumbo” (amounts over $100,000) certificates of deposit. Certificates of deposit at December 31, 2010 and 2009, included $1.5 million of brokered deposits in the Certificate of Deposit Account Registry Service (“CDARs”) administrated by the Promontory Interfinancial Network that represented one customer relationship. At December 31, 2010, total deposits were $198.8 million, a decrease of $2.7 million, or 1.4%, from the level at December 31, 2009. Average deposits for 2010 increased $18.5 million, or 10.1%, from 2009. The Company’s opening of a new branch location in 2009, the efforts of the commercial banking officers, and the offering of competitive interest rates on certificates of deposit, money market accounts, and certain transactional accounts were successful in attracting new customers throughout 2009 and the first half of 2010. However, the Company’s measures to reduce interest rates on deposit accounts during the latter half of 2010 reduced deposit levels at December 31, 2010 when compared to December 31, 2009. TABLE 12.DEPOSIT COMPOSITION At December 31, ($ in thousands) Average Balances % of Deposits Average Balances % of Deposits Average Balances % of Deposits Noninterest bearing demand deposits 7.5% 5.6% 6.6% NOW and MMDA account deposits 32.6% 34.8% 19.3% Savings deposits 6.4% 7.4% 12.6% Certificates of deposit 53.5% 52.2% 61.5% Total 100.0% 100.0% 100.0% Average certificates of deposit (or “time deposits”) totaled $108.1 million, or 53.5% of average total deposits during 2010, up $12.2 million, or 12.8%, compared to 2009. Average savings deposits comprised 6.4% of total average deposits during 2010, a decrease from 7.4% in the previous year. During 2010, the average balance of NOW and MMDA account deposits increased from $63.9 million to $66.0 million.The average balance of noninterest-bearing demand deposits increased by $5.0 million, or 48.8%, as the Company continued to increase its volume of activity with commercial customers. Table 13 shows the maturity of time deposits over and under $100,000 at December 31, 2010. 2010 Annual Report Page 16 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations TABLE 13. MATURITIES OF TIME DEPOSITS At December 31, 2010 Less than More than Total ($ in thousands) $100,000 $100,000 Amount Percentage Three months or less $ 20,867 $ 12,578 $ 33,445 29.7% Over three months through six months 11.6% Over six months through twelve months 29.9% Over twelve months 28.8% Total $ 67,735 $ 45,088 $ 112,823 100.0% BORROWINGS The Company is a member of the Federal Home Loan Bank of Dallas (“FHLB”). This membership provides access to a variety of FHLB advance products as an alternative source of funds which are primarily used for liquidity purposes. FHLB advances decreased during the year by $5.1 million, or 12.6%, from $40.5 million at December 31, 2009 to $35.4 million at December 31, 2010. The decrease was due to the non-renewal of maturing borrowings in 2010 which was possible due to the increase in the average level of deposits. Average advances outstanding during 2010 were $38.3 million, which is a decrease of $7.1 million, or 15.7%, compared with $45.4 million for 2009. The average rate paid on FHLB advances during 2010 was 3.65% compared to 3.97% in 2009.The Company’s utilization of borrowings continues to be within the parameters determined by management to be prudent in terms of liquidity and interest rate sensitivity. In addition, the Company has significant remaining borrowing capacity should borrowing needs arise. Table 14 shows certain information regarding our FHLB advances and other borrowings at or for the dates indicated. TABLE 14. SUMMARY OF ADVANCES At or For the Year Ended December 31, ($ in thousands) FHLB advances and other borrowings: Average balance outstanding $ 38,301 $ 45,408 $ 43,049 Maximum amount outstanding at any month-end during the period Balance outstanding at end of period Average interest rate during the period 3.65% 3.97% 4.11% Weighted average interest rate at end of period 2.73% 4.10% 3.75% In January 2010, the Company modified the terms of $24.6 million of its outstanding advances with the FHLB in order to lower the average interest rate paid and extend the duration of those borrowings. This transaction required that a prepayment penalty be paid to the FHLB in the amount of $995,000 which is being amortized to interest expense using the interest method over the term of the modified advances. Interest expense on FHLB advances for 2010 includes $310,000 related to the amortization of the prepayment penalty. The remaining balance of the prepayment penalty at December 31, 2010 was $685,000. STOCKHOLDERS’ EQUITY AND CAPITAL ADEQUACY At December 31, 2010, stockholders’ equity totaled $27.7 million, which is a decrease of $331,000 compared to $28.0 million at the end of 2009. The net decrease in stockholders’ equity during 2010 was primarily due to the payment of cash dividends of approximately $502,000 and a decrease in accumulated other comprehensive income of $254,000, which was partially offset by earnings of $407,000. Since 1998, the Company has repurchased shares of its common stock when shares have been available at prices and amounts deemed prudent by management. The Company announced a stock repurchase program in October 2008 of up to 64,250 shares, or approximately 5.0%, of the outstanding common stock through open market or privately negotiated transactions. At December 31, 2008, no shares had been repurchased under the newly announced program. During 2009, approximately 28,000 shares were repurchased at an average price of $13.87. No shares of common stock were repurchased during 2010. Table 15 summarizes the Company’s repurchases of the shares of its common stock for the years indicated. All of the purchases were open market transactions and most were at a discount to book value. 2010 Annual Report Page 17 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations TABLE 15. SUMMARY OF STOCK REPURCHASES Year Ended December 31, Shares Cost ($000) Average Price Per Share 2006 and prior $ 32,493 $ 14.96 - Total stock repurchases $ 33,068 $ 14.96 The ratios in Table 16 indicate that the Company was well capitalized at December 31, 2010. Risk-based capital ratios declined in 2009 as there was a $22.6 million increase in risk-weighted assets, which was primarily attributable to the growth in the loan portfolio. During 2010, the risk-based capital ratio increased from 17.11% to 17.46%, which was largely due to the $735,000 increase in regulatory capital as risk-weighted assets remained relatively stable during 2010. The regulatory capital ratios of Guaranty Savings Bank exceed the minimum required ratios, and the Bank has been categorized as “well-capitalized” in the most recent notice received from its primary regulatory agency. TABLE 16. CAPITAL AND RISK BASED CAPITAL RATIOS At December 31, ($ in thousands) Tier 1 regulatory capital Tier 2 regulatory capital Total regulatory capital Adjusted total assets Risk-weighted assets Ratios Tier 1 capital to adjusted total assets 10.31% 9.79% 11.56% Tier 1 capital to risk-weighted assets 16.34% 16.13% 18.06% Total regulatory capital to risk-weighted assets 17.46% 17.11% 19.31% LIQUIDITY AND CAPITAL RESOURCES The objective of liquidity management is to ensure that funds are available to meet the cash flow requirements of depositors and borrowers, while at the same time meeting the operating, capital, and strategic cash flow needs of the Company and the Bank, in the most cost-effective manner possible. The Company develops its liquidity management strategies and measures and monitors liquidity risk as part of its overall asset and liability management process by making use of quantitative modeling tools to project cash flows under a variety of possible scenarios. For liquidity purposes, liability management focuses on growing the base of more stable core deposits at competitive rates, while at the same time ensuring access to economical wholesale funding sources. The sections above on deposits and borrowings discuss changes in these liability-based funding sources during 2010. Asset-based liquidity management primarily addresses the composition and maturity structure of the loan and investment securities portfolios and their impact on the Company’s ability to generate cash flows from scheduled payments, contractual maturities and prepayments, their use as collateral for borrowings, and possible outright sales in the secondary market. Tables 3 and 10 above present the contractual maturities of the loan portfolio and the Company’s investment in securities. 2010 Annual Report Page 18 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations Table 17 illustrates some of the factors that the Company uses to measure liquidity. Cash and cash equivalents decreased by $9.5 million from $19.7 million at December 31, 2009 to $10.3 million at December 31, 2010 primarily due to the funding of loan originations and the non-renewal of maturing FHLB advances. The overall ratio of total loans to total deposits increased from 93.03% at December 31, 2009 to 96.83% at December 31, 2010. TABLE 17. KEY LIQUIDITY INDICATORS At December 31, ($ in thousands) Cash and cash equivalents Total loans Total deposits Deposits $100,000 and over Ratios Total loans to total deposits 96.83% 93.03% 114.87% Deposits $100,000 and over to total deposits 49.43% 49.22% 38.98% The Company’s investment allocation decisions and loan and deposit pricing strategies reflect its assessment of current and future economic conditions. ASSET AND LIABILITY MANAGEMENT The objective of the Company’s asset and liability management is to implement strategies for the funding and deployment of its financial resources that are expected to maximize profitability over time at acceptable levels of risk. Interest rate sensitivity measures the potential impact of changing rate environments on both net interest income and cash flows. The Company monitors its interest rate sensitivity on a quarterly basis by reviewing net interest income simulations, monitoring the economic value of equity, reviewing interest rate risk management models, and reviewing net portfolio value (“NPV”) models. At least quarterly, the Company utilizes the services of a third party vendor to produce an interest rate risk management model. The interest rate risk management model quantifies the risks to the Company from a variety of sources, including: repricing risk, basis risk, prepayment risk, and production risks. The actual risks measured are dependent upon the assumptions made by management prior to processing the model. From this information forecasted balance sheets, income statements, and yield calculations are produced. Additionally, an estimate of the economic value at risk (“EVE”) for each balance sheet item and earnings at risk (“EAR”) for each income statement is produced based on the current balances and yields using standardized discount rates. The EVE measures the Company’s exposure to equity shifts due to changes in a forecast interest rate environment. EVE is normally expressed as a percentage change from the “Base Case” value, or as a percentage of the economic value of the assets. EAR measures the Company’s exposure to net interest income due to changes in a forecast rate environment. This change is the result of repricing of assets and liabilities, embedded caps and floors, and changes in the cash flow due to call options and prepayment. EAR is also normally expressed as a percentage change from the “Base Case”. Table 18 includes a summary of the changes in the major components of the balance sheet at December 31, 2010 and the projected net interest income for 2011, based on a non-parallel shift in interest rates up 300 basis points and down 300 basis points, using increments of 100 basis points. As illustrated in the table below, both EVE and EAR are currently more sensitive to and may be more negatively impacted by rising rates than falling rates. 2010 Annual Report Page 19 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations TABLE 18. ECONOMIC VALUE AT RISK AND EARNINGS AT RISK Change (Basis Point) in Interest Rates ($ in thousands) Down 300 Down 200 Down 100 Base Case Up 100 Up 200 Up 300 At December 31, 2010 Total assets $ 272,155 $ 270,095 $ 267,955 $ 264,703 $ 259,973 $ 255,389 $ 250,719 Total liabilities Economic value of equity EVE at risk 0.11% 0.62% 1.32% n/a (8.38)% (17.86)% (27.02)% Projected EAR For the Year Ended December 31, 2011 Interest income Interest expense Net interest income Earnings at risk (3.83)% (1.84)% 0.02% n/a (0.89)% (1.77)% (2.37)% The NPV is the difference between the market value of the Company’s assets and the market value of the Company’s liabilities and off balance sheet commitments. At least quarterly, the Board reviews a standard thrift industry model prepared by the Office of Thrift Supervision (“OTS”) from the Company’s quarterly Consolidated Maturity and Rate Report. Table 19below presents an analysis of the Company’s interest rate risk as measured by the OTS which reflects changes in the NPV for instantaneous and sustained parallel shifts in the yield curve, in certain 50 and 100 basis point increments, up and down 300 basis points in accordance with OTS regulations. Due to the low level of interest rates in recent periods, the only downward shocks capable of being applied are 50 and 100 basis points at December 31, 2010 and December 31, 2009. As illustrated in the table below, NPV is currently more sensitive to, and may be more negatively impacted by, rising rates than falling rates. TABLE 19. NET PORTFOLIO VALUE At December 31, ($ in thousands) Change (Basis Point) in Interest Rates $ Value $ Change % Change $ Value $ Change % Change +300 (29)% $ (11,455) (33)% +200 (17)% (20)% +100 (7)% (9)% +50 (3)% (4)% 0 - -50 3% 4% -100 8% 9% IMPACT OF INFLATION AND CHANGING PRICES The majority of assets and liabilities of a financial institution are monetary in nature. Management believes the most significant potential impact of inflationary or deflationary economic cycles on the Company’s financial results is its ability to react to changes in interest rates. Interest rates do not necessarily move in the same direction, or at the same magnitude, as the prices of goods and services. As discussed above, the Company employs asset and liability management strategies in its attempt to minimize the effects of economic cycles on its net interest income. Inflation and changing prices also have an impact on the growth of total assets in the banking industry and the resulting need to increase capital at higher than normal rates in order to maintain an appropriate equity to assets ratio. Changing prices will also affect trends in noninterest operating expenses and noninterest income. 2010 Annual Report Page 20 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations COMPARISON OF RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 The Company reported net income of $407,000 for 2010 compared with net income of $886,000 in 2009. Earnings per share diluted for 2010 were $0.33 compared to $0.70 per share diluted during 2009. The earnings in 2010 and 2009 are largely attributable to increases in net interest income and gains recognized on the sales of mortgage loans in the secondary market. Earnings in 2010 were also positively impacted by gains recognized on the sales of available-for-sale securities. The recordation of additional loan loss provisions of $2.8 million and $500,000 in 2010 and 2009, respectively, as well as the recognition of approximately $425,000 and $436,000, respectively, in write-downs on other real estate owned negatively impacted earnings. The additional personnel and occupancy expenses associated with the opening of a new branch location in the fourth quarter of 2009 also negatively impacted earnings in 2010. NET INTEREST INCOME The Company’s net interest income increased $1.2 million, or 14.7%, in 2010 compared to 2009. The net interest margin for the year ended December 31, 2010 improved to 3.62% from 3.26% for the same period in the prior year. The improvements in net interest income and net interest margin when comparing the year ended December 31, 2009 to the year ended December 31, 2010 was primarily due to an 83 basis point decrease in the average cost of interest-bearing deposits and an $11.8 million increase in the average balance of loans. This was partially offset by 39 and 113 basis point decreases in the average yields on loans and mortgage-backed securities, respectively, and a $12.2 million increase in the average balance of time deposits. During 2010, loans constituted 74.5% of average interest-earning assets, which is an increase from 72.2% in 2009. The Company’s holdings in U.S. Treasury and Agency securities decreased in 2010 to 2.2% of average interest-earning assets from 3.7% in 2009. Mortgage-backed securities and collateralized mortgage obligations made up 13.9% of average interest-earning assets during 2010, down slightly from 14.7% in 2009. The Company began investing in municipal securities during 2009 in order to take advantage of their tax-preferred status. Municipal securities represented 3.8% and 0.7% of average interest-earnings assets in 2010 and 2009, respectively. Mutual fund investments, consisting primarily of investments in funds secured by short-term mortgage instruments, were 0.6% of average interest-earning assets in 2010, down from 1.2% in 2009. The Company’s remaining investment in mutual funds was liquidated during the fourth quarter of 2010. The Company’s cost of funds significantly improved in 2010 largely due to interest rate reductions on NOW accounts, MMDA accounts, and certificates of deposit as well as a $5.0 million increase in the average balance of noninterest-bearing demand deposits. The average cost of interest-bearing deposits has decreased by 68 basis points from 2008 to 2009 and by 83 basis points from 2009 to 2010. The total average cost of interest-bearing liabilities decreased by 80 basis points in 2010 compared to 2009, following a 61 basis point decrease in 2009 compared to 2008. The decrease in the cost of funds was primarily reflective of the change in market rates which steadily decreased throughout 2009 and 2010. During 2010, lower-cost transaction accounts comprised 29.3% of average interest-bearing liabilities compared to 29.2% for 2009. The percentage of average interest-earning assets funded by higher-cost sources of funds, such as certificates of deposit, was 48.0% in 2010 compared to 43.8% in 2009. Table 20 below sets forth, for the periods indicated, information regarding (i) the total dollar amount of interest income from interest-earning assets and the resulting average yields; (ii) the total dollar amount of interest expense on interest-bearing liabilities and the resulting average rate; (iii) net interest income; (iv) interest rate spread; and (v) net interest margin.Information is based on average daily balances during the indicated periods. 2010 Annual Report Page 21 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations TABLE 20. SUMMARY OF AVERAGE BALANCES, NET INTEREST INCOME AND INTEREST RATES Year Ended December 31, ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans¹ 6.21% 6.60% 6.75% U.S. Treasury and Agency securities 3.32% 4.26% 5.87% Mortgage-backed securities 3.37% 4.50% 5.38% Collateralized mortgage obligations 4.24% 5.94% 5.45% Municipal securities² 3.57% 70 3.78% - - - Mutual funds 51 3.28% 4.12% 4.57% Total investment in securities 3.46% 4.58% 5.47% FHLB stock 9 0.40% 6 0.26% 44 2.28% Federal funds sold and interest-bearing deposits in other banks 61 0.59% 51 0.31% 7.63% Total interest-earning assets 5.37% 5.72% 6.39% NONINTEREST-EARNING ASSETS Other assets Allowance for loan losses Total assets LIABILITIES AND STOCKHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW and MMDA account deposits 1.03% 2.08% 2.42% Savings deposits 63 0.49% 68 0.50% 0.76% Time deposits 2.15% 3.01% 3.87% Total interest-bearing deposits 1.64% 2.47% 3.15% Borrowings 3.65% 3.97% 4.11% Total interest-bearing liabilities 1.98% 2.78% 3.39% NONINTEREST-BEARING LIABILITIES AND STOCKHOLDERS' EQUITY Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity Net interest income and margin³ 3.62% 3.26% 3.43% Net interest-earning assets and spread 3.39% 2.94% 3.00% Cost of funding interest-earning assets 1.74% 2.46% 2.96% 1 Includes nonaccrual loans during the respective periods. The average loan balance had been calculated net of deferred fees and discounts, loans in process, and the allowance for loan losses. 2 The tax-exempt income from municipal securities in 2010 and 2009 has not been calculated on a tax equivalent basis. 3 Net interest margin equals net interest income divided by average interest-earning assets. 2010 Annual Report Page 22 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations Table 21 below sets forth the effects of changing rates and volumes on net interest income of the Company.Information is provided with respect to (i) effects on interest income attributable to changes in volume (changes in volume multiplied by prior rate) and (ii) effects on interest income attributable to changes in rate (changes in rate multiplied by prior volume).The change in interest due to both volume and rate has been allocated proportionately between volume and rate based on the absolute dollar amount of the change in each. TABLE 21. SUMMARY OF CHANGES IN NET INTEREST INCOME 2010 Compared to 2009 2009 Compared to 2008 Due to Change in Total Increase Due to Change in Total Increase ($ in thousands) Volume Rate (Decrease) Volume Rate (Decrease) INTEREST INCOME Loans U.S. Treasury and Agency securities Mortgage-backed securities 75 Collateralized mortgage obligations 29 Municipal Securities 70 - 70 Mutual funds Total investment in securities 24 10 FHLB stock - 3 3 10 Federal funds sold and interest-bearing deposits in other banks 28 10 Total interest income INTEREST EXPENSE NOW and MMDA account deposits 44 Savings deposits Time deposits Total interest-bearing deposits Borrowings 97 32 Total interest expense Change in net interest income PROVISION FOR LOAN LOSSES The Company recorded a total of $2.8 million and $500,000 in additional loan loss provisions during 2010 and 2009, respectively, based on the Company’s assessment of its credit risk while considering the overall increases in the level of loan delinquencies and adversely classified loans, which increased from $5.6 million at December 31, 2009 to $12.9 million at December 31, 2010. The level of charge-off activity significantly increased during 2010 as evidenced by the increase in the ratio of charge-offs to average total loans from 0.48% in 2009 to 0.85% in 2010. Accordingly, the ratio of the provision for loan losses to charge-offs increased during 2010 to 173.37% from 58.55% in the prior year. The increases in both charge-offs and provisions were largely attributable to the decline in collateral values on impaired loans and the receipt of updated appraisal reports on certain loans. The Company’s Asset Quality Committee meets on a frequent basis in order to address all potentially impaired loans and adjusts the allowance for loan losses accordingly based on the information available at the time. For a more detailed discussion of the changes in the allowance for loan losses, nonperforming assets, and general credit quality, see the earlier section on “Loans and Allowance for Loan Losses”. The future level of the allowance and provisions for loan losses will reflect management’s ongoing evaluation of credit risk, based on established internal policies and practices. 2010 Annual Report Page 23 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations NONINTEREST INCOME Total noninterest income increased $680,000 from $1.3 million in 2009 to $2.0 million in 2010. The significant increase in noninterest income was due to the recognition of $1.0 million in gains on the sales of investment securities in 2010. The investments sold were primarily U.S. Agency and mortgage-backed securities with longer durations. Included in the gains on sales of investment securities in 2010 was a net gain of $52,000 from the redemption of mutual funds for cash. The Company recognized a net loss of $14,000 in 2009 on the cash redemption of mutual funds. The increase in noninterest income was partially offset by a $230,000 decline in the gain on sales of mortgage loans from $1.0 million in 2009 to $804,000 in 2010, which is attributable to the nationwide recession and a decline in the local real estate market. In addition, the Company sold vacant land located in Metairie, Louisiana, from its holdings of premises and equipment, during the second quarter of 2009 for net proceeds of approximately $191,000. As a result, the Company recorded a $134,000 gain on the sale of this land during 2009. There were no sales of premises and equipment in 2010. The major categories of noninterest income for the last two years are presented in Table 22. TABLE 22. NONINTEREST INCOME ($ in thousands) Service charges on deposit accounts ATM fees 27 23 Early closing penalties 10 12 Rental income 56 56 Gain on sales of mortgage loans Net gain on securities transactions 4 (Loss) Gain on sales of foreclosed assets 35 Gain on sale of premises & equipment - Mortgage servicing fees, net Miscellaneous 83 11 Total noninterest income 2010 Annual Report Page 24 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations NONINTEREST EXPENSE Noninterest expense increased $528,000, or 7.0%, in 2010 after a $1.9 million, or 32.7%, increase in 2009. Table 23shows the major components of noninterest expense for each of the last two years. TABLE 23. NONINTEREST EXPENSE ($ in thousands) Employee compensation and benefits Net occupancy expense Ad Valorem taxes Data processing costs Advertising 76 90 ATM expenses 52 52 Professional fees Deposit insurance and supervisory fees Printing and office supplies Telephone and security expense Impairment of other real estate owned Other real estate owned expense 70 Other operating expenses Total noninterest expense Efficiency ratio 71.48% 80.06% Total personnel costs, which represent the largest component of noninterest expense, increased $104,000, or 2.7%, in 2010 compared to 2009 and occupancy expenses, net, increased $185,000, or 21.1%, when comparing these same periods. The increases in personnel and occupancy costs are primarily due to the opening of a new branch facility during the fourth quarter of 2009 and the completion of construction for our permanent new branch office located in Harvey, Louisiana, which was originally opened in 2007 utilizing a temporary building. Data processing costs increased from $394,000 in 2009 to $491,000 in 2010. The increase in data processing costs is attributable to the opening of the new branch location in 2009 noted above and the partial recognition of deconversion costs associated with changes to the Company’s transaction processing service provider relationships. The Company recorded noncash impairment charges of approximately $425,000 and $436,000 in 2010 and 2009, respectively, on other real estate. See the section above on nonperforming assets for additional information regarding this impairment charge. In addition, the Company incurred costs associated with the payment of taxes, insurance, and maintenance on foreclosed property of $148,000 in 2010 and $70,000 in 2009. The increase in these costs during 2010 is attributable to the increased level of foreclosure activity when compared to 2009. INCOME TAXES Income tax expense was $7,000 in 2010 compared to $490,000 in 2009. The Company’s effective tax rate in 2010 was positively impacted by the tax-preferred treatment of income related to municipal securities, as the average balance of municipal securities increased from $1.9 million in 2009 to $9.7 million in 2010. In 2009, the Company’s effective tax rate approximated the 34% statutory rate. There remains uncertainty regarding whether the Company can generate sufficient capital gains to offset the impairment losses recorded on the investments in mutual funds. Accordingly, a valuation allowance against the Company’s deferred tax asset has been established. See Note I to the financial statements included elsewhere herein for additional information on the Company’s effective tax rates and the composition of changes in income tax expense for all periods. CONTRACTUAL OBLIGATIONS As of December 31, 2010, the Company leases one banking location from a third party which was executed in 2009 in order to allow the Company to expand its existing branch network to a new market and will not expire until 2014. In addition, the Company entered into a construction agreement for $812,000 in November 2009 for the development of a permanent branch structure on the site which was occupied by a leased temporary facility. The construction of the permanent facility was completed in 2010. As of December 31, 2010, the remaining payments to be made according to the term of this construction agreement amounted to approximately $44,000. 2010 Annual Report Page 25 GS Financial Corp. and Subsidiary Management's Discussion and Analysis of Financial Condition and Results of Operations The following table summarizes payments due from the Company under specified long-term and certain other contractual obligations as of December 31, 2010. The Company’s obligations under deposit contracts are excluded from the table.The scheduled maturities of time deposits are reflected in table 13 above in the section on “Deposits”. TABLE 24. CONTRACTUAL OBLIGATIONS ($ in thousands) Payments Due By Period From December 31, 2010 Less Than 1 to 3 3 to 5 More Than Total 1 Year Years Years 5 Years Federal Home Loan Bank advances $ 25,533 $- Operating leases on banking facilities 60 20 - Purchase obligation on banking facilities 44 44 - - - Total obligations $ 25,653 $- In January 2010, the Company modified the terms of $24.6 million of its outstanding advances with the Federal Home Loan Bank of Dallas. For a more detailed discussion on the modification of the FHLB advances, refer to the earlier section on Borrowings. OFF-BALANCE SHEET OBLIGATIONS The Company is a party to financial instruments with off-balance sheet risk in the normal course of business in order to meet the financing needs of its customers. These financial instruments include mortgage and construction loan commitments, letters of credit and commercial lines of credit. Those instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet. The Company’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument is represented by the contractual notional amount of those instruments. The Company uses the same credit policies in making commitments and conditional obligations as it does for on-balance sheet instruments. The Company’s contingent liabilities and commitments as of December 31, 2010 are as follows: TABLE 25. OFF-BALANCE SHEET OBLIGATIONS ($ in thousands) Commitments Due By Period From December 31, 2010 Less Than More Than Total 1 Year 1 to 3 Years 3 to 5 Years 5 Years Mortgage loan commitments $- $- $- Construction loan commitments - - - Unused portions of lines of credit - - - Letters of credit - - - Commercial loan commitments - - - Consumer loan commitments - Total obligations $- $- $- 2010 Annual Report Page 26 Management’s Report On Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f).The Company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements prepared for external purposes in accordance with generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control — Integrated Framework issued by the Committee of SponsoringOrganizations of the Treadway Commission. Based on our evaluation under the framework in Internal Control—Integrated Framework, management concluded that our internal control over financial reporting was effective as of December31, 2010. 2010 Annual Report Page 27 To the Board of Directors GS Financial Corp. and Subsidiary Metairie, Louisiana Report of Independent Registered Public Accounting Firm We have audited the accompanying consolidated balance sheets of GS FINANCIAL CORP. and its wholly-owned subsidiary, Guaranty Savings Bank, as of December 31, 2010 and 2009, and the related consolidated statements of income, comprehensive income, changes in stockholders’ equity, and cash flows for each of the two years in the period ended December31, 2010.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether thefinancial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of GS FINANCIAL CORP. and its wholly-owned subsidiary,Guaranty Savings Bank, as of December 31, 2010 and 2009, and the consolidated results of their operations and their cash flows for each of the two years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. A Professional Accounting Corporation Metairie, Louisiana March 5, 2011, except as to Note V, which is as of March 30, 2011 2010 Annual Report Page 28 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, ASSETS (In Thousands) Cash and Cash Equivalents Cash and Amounts Due from Depository Institutions $ $ Interest-Bearing Deposits in Other Banks Federal Funds Sold Total Cash and Cash Equivalents Securities Available-for-Sale, at Fair Value Loans, Net of Allowance for Loan Losses of $3,671 and $2,380, Respectively Accrued Interest Receivable Other Real Estate Premises and Equipment, Net Stock in Federal Home Loan Bank, at Cost Real Estate Held-for-Investment, Net Other Assets Total Assets $ $ LIABILITIES Deposits Noninterest-Bearing $ $ Interest-Bearing Total Deposits Advance Payments by Borrowers for Taxes and Insurance FHLB Advances Other Liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred Stock - $.01 Par Value; 5,000,000 Shares Authorized, None Issued - - Common Stock - $.01 Par Value; 20,000,000 Shares Authorized 3,438,500 Shares Issued; 1,257,938 Shares Outstanding in 2010 and 2009 34 34 Additional Paid-In Capital Unearned RRP Trust Stock ) ) Treasury Stock (2,180,562 Shares in 2010 and 2009) at Cost ) ) Retained Earnings Accumulated Other Comprehensive (Loss) Income ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 2010 Annual Report Page 29 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME For the Years Ended December 31, (In Thousands, Except Per Share Data) INTEREST AND DIVIDED INCOME Loans, Including Fees $ $ Investment Securities Other Interest Income 70 57 Total Interest Income INTEREST EXPENSE Deposits Advances from Federal Home Loan Bank Total Interest Expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Gain on Sale of Loans Gain on Securities Transactions 4 Gain on Sale of Premises and Equipment - Customer Service Fees 95 99 Other Income 59 Total Noninterest Income NONINTEREST EXPENSE Salaries and Employee Benefits Occupancy Expense Ad Valorem Taxes Loss on Write-Down of Other Real Estate Other Expenses Total Noninterest Expense INCOMEBEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE 7 NET INCOME $ $ EARNINGS PER SHARE - BASIC $ $ EARNINGS PER SHARE - DILUTED $ $ The accompanying notes are an integral part of these financial statements. 2010 Annual Report Page 30 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Years Ended December 31, (In Thousands) NET INCOME $ $ OTHER COMPREHENSIVE INCOME, NET OF TAX Unrealized Holding (Losses) Gains Arising During the Period ) Reclassification Adjustment for Gains Included in Net Income 3 Total Other Comprehensive (Loss) Income ) COMPREHENSIVE INCOME $ $ The accompanying notes are an integral part of these financial statements. 2010 Annual Report Page 31 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY For the Years Ended December 31, 2010 and 2009 Accumulated Additional Unearned Other Total Common Paid-In Treasury RRP Trust Retained Comprehensive Stockholders' Stock Capital Stock Stock Earnings (Loss) Income Equity (In Thousands) BALANCES AT JANUARY 1, 2009 $ 34 $ $ ) $ ) $ $ ) $ Distribution of RRP Trust Stock - 4 - 11 - - 15 Purchase of Treasury Stock - - ) - - - ) Dividends Declared - ) - ) Net Income - Year Ended December 31, 2009 - Other Comprehensive Gain, Net of Applicable Deferred Income Taxes - BALANCES AT DECEMBER 31, 2009 34 ) ) Distribution of RRP Trust Stock - (9
